Gabrielli, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 19, 1966. The board has determined that the claimant was overpaid $1,300 in benefits, based on a finding of ineligibility because her services as a receptionist were performed for her husband and thus not within the definition of required “ employment ”. (Labor Law, § 511, subd. 7.) Additionally, the board has found that claimant willfully filed a false statement when she gave as the reason for her loss of employment “ Slow season No work ”. The record reveals substantial evidence upon which the board made its findings for it not only appears that she was in the employ of her “ spouse ” but that her employment in his laboratory was terminated because the Department of Health had revoked his laboratory permit requiring him to terminate the business, and not for the reason given by the claimant of “Slow season No work”. (See Matter of Clemente [Catherwood], 27 A D 2d 676; see, also, Matter of Kanshy [Catherwood], 27 A D 2d 887). Decision affirmed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.